Broyles, C. J.
1. Where a- certiorari is applied for after the expiration of the statutory period from the date of the judgment complained of, the petition should show on its face that it is a renewal of a previously dismissed certiorari sued out within the proper time in the same cause, and that the renewal is within six months from the date of the dismissal of the previous certiorari. Unless all of these facts appear in the petition for certiorari, the judge of the superior court has no jurisdiction of the case, and should refuse to sanction the petition; and if such a petition is sanctioned, it should be dismissed when a proper motion therefor is made upon the hearing of the certiorari. Morris v. Battey, 31 Ga. App. 438 (2) (121 S. E. 125) ; Barber v. Rome, 39 Ga. App. 225 (146 S. E. 856) ; Hogan v. State, 127 Ga. 349 (56 S. E. 409).
2. Under the foregoing rulings and the facts ' of this case, the certiorari was properly dismissed.

Judgment affirmed.

MacIntyre amd Guerry, JJ., concur.